Citation Nr: 0313234	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  93-26 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for patellofemoral syndrome 
secondary to trauma.  

[The issue of entitlement to service connection for 
myofascial pain syndrome is being developed by the Board, and 
will be the subject of a subsequent decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from September 1988 to 
April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran service connection for myofascial pain 
syndrome and for patellofemoral syndrome.  He responded with 
a timely Notice of Disagreement, and was sent a Statement of 
the Case.  He then filed a timely substantive appeal, 
perfecting his appeal of these issues.  In February 1993, the 
veteran testified before Jan Donsbach, a member of the Board.  
He was subsequently informed that Mr. Donsbach was no longer 
employed the Board, and he was advised that he had right to 
another Board hearing.  However, the veteran waived his right 
to another hearing before another member of the Board.

These claims were previously presented to the Board in 
September 1995 and again in February 1997.  On each occasion, 
they were remanded for additional development.  They have now 
been returned to the Board.  

The Board is seeking additional development regarding the 
issue of entitlement to service connection for myofascial 
pain syndrome.  Once development is completed, the veteran 
will be provided notice of any new evidence received, and 
offered the opportunity to have this evidence reviewed by the 
RO prior to any Board action.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The record contains credible medical evidence that 
currently-shown bilateral patellofemoral syndrome of the 
knees was incurred in service following a 1990 motor vehicle 
accident.  


CONCLUSION OF LAW

The criteria for a grant of service connection for bilateral 
patellofemoral syndrome of the knees have been met.  
38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the Board's full grant 
of the benefit sought, no prejudice results to the veteran 
based on consideration of his appeals at this time.  

The veteran seeks service connection for bilateral 
patellofemoral syndrome of the knees.  Service connection may 
be awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2002).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

The veteran contends that he injured his knees during a motor 
vehicle accident in service.  A March 1992 Medical Review 
Board report confirms an in-service diagnosis of 
patellofemoral syndrome following a 1990 motor vehicle 
accident.  The veteran was eventually separated from service 
in March 1992 due to physical disability.  

Subsequent to service, he had several VA medical examinations 
to determine whether or not he had a current bilateral knee 
disability.  A July 1992 VA orthopedic examination was 
negative for any disability of the knees, but a February 2000 
VA orthopedic examination found evidence of bilateral 
patellofemoral syndrome, characterized as mild.  The examiner 
also stated that this disability "did arise while [the 
veteran] was in service after his auto accident."  The 
veteran has himself reported a continuity of bilateral knee 
pain since his service separation.  

The Board finds that the medical evidence of record shows the 
presence of bilateral patellofemoral syndrome.  Additionally, 
the medical evidence supports a finding that this disability 
began during service, following the veteran's 1990 motor 
vehicle accident.  Therefore, service connection for 
bilateral patellofemoral syndrome of the knees is warranted.  


ORDER

Entitlement to bilateral patellofemoral syndrome of the knees 
is granted.  




	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

